     Case 2:18-cv-02998-PSG-GJS Document 117 Filed 12/14/18 Page 1 of 3 Page ID #:922




 1      SULAIMAN LAW GROUP, LTD.
 2      James Vlahakis
        2500 South Highland Avenue, Suite 200
 3      Lombard, Illinois 60148
        (630) 581-5456 telephone
 4      (630) 575-8188 facsimile
 5      jvlahakis@sulaimanlaw.com

 6      Attorneys for Plaintiffs in Harang
 7                                     UNITED STATES DISTRICT COURT
 8                                  IN CENTRAL DISTRICT OF CALIFORNIA
                                            WESTERN DIVISION
 9
10
       IN RE: UBER TECHNOLOGIES, INC., DATA                   MDL No. 2:18-ml-02826-PSG-GJS
11     SECURITY BREACH LITIGATION
       ____________________________________________________
12     JULIUS J. HARANG, NORBERT HENNRICH,
                                                 Case No. 2:18-cv-2998-PSG-GJS
13     BETSY HENNRICH, SAM MANGANO,
       STEPHEN GOERKE, JEFF KLUEFF, DARLA
14     SWANGO, JESSE LOPEZ, DON LAPATO, and
                                                 NOTICE OF VOLUNTARY DISMISSAL OF
       RYAN GLAZE, individually and on behalf of
15                                               DEFENDANT APPLE INC.
       others similarly situated,
16
              Plaintiffs,
17
              v.
18
       UBER TECHNOLOGIES, INC., RASIER, LLC,
19
       TRAVIS KALANICK, SALLE EUN YOO,
20     KATHERINE TASSI, SABRINA ROSS, JOHN
       FLYNN, JOE SULLIVAN, DARA
21     KHOSROWSHAHI, APPLE INC., and
       UNKNOWN JOHN DOES AND JANE DOES,
22
23            Defendants.

24                                    NOTICE OF VOLUNTARY DISMISSAL
25
              Pursuant to FRCP 41(a)(1)(A)(i), and subject to a confidential settlement agreement, Plaintiffs
26
       JULIUS J. HARANG, NORBERT HENNRICH, BETSY HENNRICH, SAM MANGANO, STEPHEN
27
28     GOERKE, JEFF KLUEFF, DARLA SWANGO, JESSE LOPEZ, DON LAPATO, and RYAN GLAZE,


                                       NOTICE OF VOLUNTARY DISMISSAL
                                      2:18-ML-2826 AND RELATED ACTIONS
     Case 2:18-cv-02998-PSG-GJS Document 117 Filed 12/14/18 Page 2 of 3 Page ID #:923



       in their individual capacities, voluntarily dismiss Defendant APPLE INC. from Case No. 2:18-cv-2998-
 1
 2     PSG-GJS with prejudice.

 3            Plaintiffs JULIUS J. HARANG,
              NORBERT HENNRICH,
 4
              BETSY HENNRICH,
 5            SAM MANGANO,
              STEPHEN GOERKE,
 6            JEFF KLUEFF,
 7            DARLA SWANGO,
              JESSE LOPEZ,
 8            DON LAPATO, and
              RYAN GLAZE, by and
 9            through their counsel,
10
              /s/James Vlahakis
11            James Vlahakis
              SULAIMAN LAW GROUP, LTD.
12            2500 South Highland Avenue, Suite 200
13            Lombard, Illinois 60148
              (630) 581-5456 telephone
14            (630) 575-8188 facsimile
              jvlahakis@sulaimanlaw.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    NOTICE OF VOLUNTARY DISMISSAL
                                   2:18-ML-2826 AND RELATED ACTIONS
     Case 2:18-cv-02998-PSG-GJS Document 117 Filed 12/14/18 Page 3 of 3 Page ID #:924



                                       CERTIFICATE OF SERVICE
 1
 2            I, James C. Vlahakis, an attorney, certify that I caused the above document to be served

 3     upon all persons and entities registered and authorized to receive such service through the court
 4     Case Management / Electronic Case Files (CM/ECF) system on December 14, 2018.
 5
 6
 7                                                               /s/ James C. Vlahakis
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
